Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Allowability Notice
Examiner’s Comment
1.	This corrected allowability notice is to correct a typo in item 3 of PTOL-37, “Notice of Allowability”, of the Office Action mailed October 14, 2021.
	Item 3 of that PTOL-37, the claim numbers “1-15” in “The allowed claim(s) is/are 1-15” was a typo and should have been “1, 3, 4, and 6-15”.  Please see attached Interview Summary.

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674